Citation Nr: 0827867	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
tinnitus (i.e., a separate rating for each ear).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to March 
1980 and from November 1980 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In his November 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member, i.e., 
Veterans Law Judge, of the Board.  This type of proceeding is 
commonly referred to as a travel Board hearing  In August 
2007, the RO sent him a letter notifying him that he was 
scheduled to appear for a travel Board hearing that same 
month.  But he did not report for the hearing and has not 
provided any explanation or justification for his absence.  
His travel Board hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran has a 10 percent rating for his bilateral 
tinnitus, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The initial point worth noting in this case is that the duty-
to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) do not apply because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  See, too, VAOPGCPREC 
5-2004 (June 23, 2004).

Because he has bilateral tinnitus, meaning affecting both 
ears, the veteran wants separate 10 percent ratings for each 
ear - rather than a single collective evaluation at this 
level.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed that decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court), and stayed the adjudication of tinnitus 
rating cases affected by the Court's decision in Smith.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit Court concluded on appeal that the Court had 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.

Since the successful appeal of the Smith decision, the Board 
has rescinded the stay on the adjudication of tinnitus rating 
cases affected.



As the RO has pointed out, the veteran's bilateral tinnitus 
has already been assigned the maximum permissible schedular 
rating available under Diagnostic Code 6260.  As there is no 
legal basis upon which to award a higher or separate 
schedular evaluations for tinnitus in each ear, this aspect 
of his appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The Board further finds that there is no showing that the 
veteran's tinnitus involves so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  That is to say, there is 
no showing the disability results in marked interference with 
his employment, meaning above and beyond that contemplated by 
his currently assigned schedular rating.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Moreover, the veteran's tinnitus has not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The claim for separate ratings for the tinnitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


